83652: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-16718: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83652


Short Caption:JALALI VS. WEBBERCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A820820Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantHamid Jalali
					In Proper Person
				


RespondentDavid WebberRussell Gene Gubler
							(Johnson & Gubler, P.C.)
						Matthew L. Johnson
							(Johnson & Gubler, P.C.)
						





Docket Entries


DateTypeDescriptionPending?Document


10/20/2021Filing FeeFiling Fee Paid. $250.00 from LasVegas202 LLC.  Check no. 1851. (SC)


10/20/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-30259




10/20/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-30261




10/22/2021Order/ProceduralFiled Order Directing Transmission of Record.  Record on Appeal due:  30 days.  (SC)21-30528




10/26/2021Record on Appeal DocumentsFiled Record on Appeal. (A820820) Vol. 1. (SC)21-30844




10/26/2021Record on Appeal DocumentsFiled Record on Appeal. (A820820) Vol. 2. (SC)21-30851




03/23/2022Order/ProceduralFiled Order to File Documents. Appellant shall have 14 days from the date of this order to file and serve the docketing statement, a transcript request form or certificate that no transcript will be requested, and either an opening brief that complies with NRAP 28 and NRAP 32, or the informal brief form for pro se parties provided by the clerk of this court. (SC)22-09120




05/26/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." NNP22 - AS/EC/KP. (SC)22-16718




06/20/2022RemittiturIssued Remittitur. (SC)22-19376




06/20/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


07/14/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 21, 2022. (SC)22-19376





Combined Case View